Courtney Angeli, OSB No. 941765
E-mail: courtney@baaslaw.com
Angela Ferrer, OSB No. 140814
E-mail: angela@baaslaw.com
BUCHANAN ANGELI ALTSCHUL
& SULLIVAN LLP
921 SW Washington Street, Suite 516
Portland, OR 97205
T: 503.974.5015
F: 971.230.0337




                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                       PORTLAND DIVISION



 A.B.,                                                   Case No. 3:21-cv-311-HZ

                         Plaintiff,                      DEFENDANT DR. JASON
                                                         CAMPBELL’S SECOND
                  v.                                     UNOPPOSED MOTION FOR
                                                         EXTENSION OF TIME TO FILE
 DR. JASON CAMPBELL and OREGON                           RESPONSIVE PLEADING
 HEALTH & SCIENCE UNIVERSITY,

                    Defendants



                                      LR 7-1 CERTIFICATION

         Pursuant to Local Rule 7-1, counsel for defendant Dr. Jason Campbell (“Dr. Campbell”)

has conferred with counsel for plaintiff A.B. and counsel for Oregon Health & Science

University, and the parties do not oppose this motion.




Page 1 – DEFENDANT DR. JASON CAMPBELL’S SECOND UNOPPOSED MOTION
FOR EXTENSION OF TIME TO FILE RESPONSIVE PLEADING
                                            MOTION

       Dr. Campbell moves the Court for a 30-day extension of the current deadline to file a

responsive pleading to the claims set forth in plaintiff’s Complaint (ECF 1) (“Complaint”) from

the current deadline of April 22, 2021 to May 22, 2021.

       The extension is requested because counsel for Dr. Campbell and counsel for plaintiff are

in the process of working out a tentative settlement. Dr. Campbell is also addressing the

possibility of new counsel substituting for current counsel as a result of insurance coverage if a

settlement is not promptly reached. The extension of time would allow sufficient time for

settlement discussions and clarification of whether new counsel is required due to insurance

coverage.

       Defendant’s first motion for extension of time to file a responsive pleading was granted

on March 15, 2021 extending the deadline from March 23, 2021 to April 22, 2021.

        This motion, which is unopposed, is made in good faith and not for the purpose of delay.

       Based on the foregoing, Dr. Campbell respectfully requests that the Court grant his

motion and issue an order allowing a 30-day extension of the deadline for Dr. Campbell to file a

responsive pleading to plaintiff’s Complaint, to May 22, 2021.


       DATE: April 19, 2021                   BUCHANAN ANGELI ALTSCHUL
                                              & SULLIVAN LLP

                                              s/ Courtney Angeli
                                              Courtney Angeli, OSB No. 941765
                                              Email: courtney@baaslaw.com
                                              Angela Ferrer, OSB No. 140814
                                              Email: angela@baaslaw.com
                                              T: 503-974-5015

                                              Attorneys for Defendant Dr. Jason Campbell


Page 2 – DEFENDANT DR. JASON CAMPBELL’S SECOND UNOPPOSED MOTION
FOR EXTENSION OF TIME TO FILE RESPONSIVE PLEADING
